Case: 13-20020      Document: 00512432580         Page: 1    Date Filed: 11/06/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 13-20020                        November 6, 2013
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
FELIBERTO RAMIREZ, SR.; ISRAEL GARZA; ANITA RAMIREZ GARZA;
ALICIA RAMIREZ,

                                                 Plaintiffs-Appellants

LEONARDO RAMIREZ, SR.; ANITA C. RAMIREZ,
                                 Appellants
v.

MARVIN ISGUR, Trial Judge; DEMETRIOS DAURTE, Esquire; MICHAEL
B. SCHMIDT, Trustee; KEVIN HANNA, Esquire; HERIBERTO MEDRANO,
Esquire; BALDEMAR CANO, Esquire; ALBERT VILLEGAS, Defense
Attorney,

                                                 Defendants - Appellees




                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:12-cv-01246


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 13-20020        Document: 00512432580          Page: 2     Date Filed: 11/06/2013



                                        No. 13-20020
       This court must examine the basis of its jurisdiction, on its own motion
if necessary. Hill v. City of Seven Points, 230 F.3d 167, 169 (5th Cir. 2000).
Pursuant to 28 U.S.C. §2107(a) and Federal Rule of Appellate Procedure
4(a)(1)(B), the notice of appeal in a civil case where a United States employee
(such as Judge Isgur here) is a party must be filed within sixty days of the
entry of judgment. The final order was September 19, 2013. The appeal was
filed on January 7, 2013. Although Appellants filed a Rule 59(e) motion, they
did not do so within 28 days as required by Rule 59(e); extensions of time to
file Rule 59(e) motions are not permitted. Fed. R. Civ. Pro. 6. Thus, their Rule
59(e) motion did not extend the time for appeal. See In re Crescent Resources,
496 F. App’x 421, 423-24 (5th Cir. 2012)(unpublished); Lizardo v. United
States, 619 F.3d 273 (3d Cir. 2010). We DISMISS the appeal, to the extent it
seeks to appeal the underlying September 19 orders. 1
           The appeal is timely as to the order denying the motion to reconsider.
Crescent, 496 F. App’x at 424.             The rambling notice of appeal does not
specifically mention the December 5, 2012, order and, thus, is deficient. Bailey
v. Cain, 609 F.3d 763, 766-67 (5th Cir. 2010)(notice of appeal must specifically
reference the judgment or order from which an appeal is taken). Even if, with
the benefit of liberal construction, we could view the notice of appeal as
encompassing the December 5 order, Appellants wholly fail to brief any
relevant considerations underlying the court’s December 5 order. Even pro se


       1   Heriberto Medrano does not appear to have been served and never made an
appearance. Although he was not specifically mentioned in the September 19, 2012 orders,
the orders clearly evince an intent to dismiss the entire case by stating that “this civil action
is dismissed with prejudice.” Further, the presence of an unserved defendant at the time of
dismissal of all other defendants does not preclude us from asserting appellate jurisdiction
over the dismissed claims. Nagle v. Lee, 807 F.2d 435, 438 (“[S]ince no service was obtained
on [the defendant], nor did it make an appearance in the district court, [that defendant] never
became a party to the plaintiff’s suit.”) We thus conclude that the September 19 orders were
final for purposes of appeal. We also note that Appellants’ efforts to add additional parties to
this appeal who were not parties to the district court proceeding are unavailing.
                                               2
    Case: 13-20020     Document: 00512432580      Page: 3   Date Filed: 11/06/2013



                                   No. 13-20020
briefs must make relevant arguments and cite relevant authorities. Yohey v.
Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Appellants fail to do so, so we
deem their contentions abandoned. Id. Accordingly, we AFFIRM the district
court’s denial of Rule 59(e) relief.
      DISMISSED IN PART; AFFIRMED IN PART.




                                        3